Citation Nr: 0426520	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected left knee anterior cruciate ligament deficiency, 
status post reconstruction, currently evaluated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from January 1996 to January 
2001. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2003.  This matter was 
originally on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected left knee anterior 
cruciate ligament deficiency, status post reconstruction does 
not manifest severe symptomatology or limitation of flexion 
to 15 degrees or less or limitation of extension to 20 
degrees or more; there is no ankylosis or arthritic findings 
associated with the left knee; there is a well-healed 
surgical scar of the left knee.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for service-connected left knee anterior cruciate ligament 
deficiency, status post reconstruction have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the July 2001 rating decision, 
February 2002 Statement of the Case (SOC), April 2002 
Supplemental Statement of the Case (SSOC), August 2002 SSOC, 
August 2003 SSOC, and April 2004 SSOC, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the rating 
assigned.  The February 2002 SOC, April 2002 SSOC, August 
2003 SSOC, and April 2004 SSOC, provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  

Lastly, the Board notes that pursuant to its June 2003 
Remand, in correspondence dated in July 2003, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran in July 2003 
was not given prior to the first AOJ adjudication of the 
claim, the RO held the record open for the prescribed one-
year period within which the veteran had to submit any 
additional information and evidence.  The case was 
reconsidered again in August 2003 and April 2004 and the 
SSOCs were provided to the veteran.  Also, the Board notes 
that the notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The July 2003 VCAA notice contained no specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claim, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2003).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
veteran's claim that his disability is more severe than is 
contemplated in the initially assigned rating.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  For the reasons discussed above, the Board also 
finds that the RO complied with the Board's June 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

By virtue of the Board's June 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., VA examinations conducted in June 2001 and July 2002), 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

By a July 2001 rating decision, the RO granted service 
connection for left knee anterior cruciate ligament 
deficiency, status post reconstruction and assigned a 10 
percent rating under Diagnostic Code 5257, effective January 
16, 2001, the day following the veteran's separation from 
active service.  The February 2002 SOC shows that a Decision 
Review Officer increased the disability rating from 10 
percent to 20 percent, effective January 16, 2001.  

A June 2001 VA examination report shows that the veteran 
complained of instability of the left knee.  He reported that 
he occasionally wore a brace.  He did not take any 
medication.  He avoided recreational activities due to his 
left knee disability.  He was able to maintain employment at 
his security job.  The examiner noted that the veteran had no 
other complaints.  The physical examination revealed a well-
healed surgical scar.  The range of motion of the left knee 
was from 0 to 130 degrees.  He had no effusion or joint line 
tenderness.  He had no McMurray sign, but he did have 2+ 
anterior laxity with no good endpoint on the Lachman test.  
The examiner noted that x-rays of the left knee showed tibial 
tunnel with evidence of a Kurosaka screw buried in the femur.  
There was no radiopaque fixation visible on the tibia.  The 
examiner noted diagnoses of left knee anterior cruciate 
ligament deficiency and left knee pain.  The examiner noted 
that the veteran continued to have evidence of continued 
laxity and continued instability symptoms clinically.  The 
examiner noted that he advised the veteran to seek further 
treatment for his left knee to include the possibility of 
revision reconstruction.  

In a June 2001 addendum, the examiner opined that during 
periods of flare-ups, the effusion in the knee could be 
markedly increased and the veteran's range of knee motion 
could be markedly decreased.  The examiner explained that it 
was clear that anterior cruciate ligament deficiency was a 
continuum of a disease and he indicated that it was difficult 
to assess functional limitation as a standardized process.  
The examiner maintained that the veteran definitely had an 
unstable knee and the veteran most likely would require 
revision reconstruction.  The examiner advised that the 
veteran should continue activity modification, analgesics as 
necessary, and brace usage as needed.  

In the veteran's September 2001 Notice of Disagreement, he 
complained of constant knee pain that worsened when he drove 
for sustained periods.  He indicated that he had a hard time 
walking.  The veteran requested a 50 percent disability 
rating.  In a follow-up letter dated in January 2002, the 
veteran reported that his left knee disability interfered 
with his daily life activities, recreational activities, and 
career aspirations to become a policeman.  He indicated that 
he experienced pain when he stood and sat for long periods of 
time.  

A July 2002 VA examination report shows that the examiner 
reviewed the claims file, including the examination report he 
prepared in June 2001.  The examiner reported that the 
veteran indicated that he continued to work as a security 
agent.  He did not participate in any sports.  He took 
Ibuprofen as needed for pain.  He had a brace that he used 
for prolonged walking.  He had had progression of his 
instability symptoms.  He denied any interim trauma, but he 
related that he had more dysfunction based on the persistence 
and return of his instability symptoms.  The examiner noted 
that there were no significant changes in the physical 
examination.  The veteran's range of knee motion was from 0 
to 130 degrees and a well-healed surgical scar was present.  
He continued to have 2+ anterior laxity and pivot shift.  The 
examiner noted that he reviewed the x-rays taken in June 
2001.  He declined to order any new x-rays.  The examiner 
diagnosed left knee anterior cruciate ligament deficiency, 
status post reconstruction times two and left knee pain and 
instability.  The examiner noted that it was his opinion that 
the veteran had recurrent instability that was progressing 
with time.  The examiner maintained that the veteran would be 
an excellent candidate for revision anterior cruciate 
ligament reconstruction.  The examiner concluded that the 
veteran had recurrent instability and significant dysfunction 
on a daily basis that occasionally interfered with his 
employment but definitely interfered with his recreation.  

Private medical records from Valero Wellness Center included 
a record dated in July 2003 that showed that the veteran 
reported that he had two left knee surgeries-the last one in 
service.  He complained of instability, weakness, and pain in 
the left knee.  He denied swelling.  The physician noted that 
the examination revealed full range of motion of the knee.  
There was no effusion.  There was mild anteromedial joint 
line tenderness, stable to "U/U," trace positive Lachman 
sign and pivot shift, negative McMurray sign, and left quad 
"[illegible]."  The physician diagnosed old anterior 
cruciate ligament with slight residual instability and weak 
quads.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed the veteran's service medical records 
pertaining to the history of the service-connected left knee 
disability.  The service medical records indicated that the 
veteran underwent left anterior cruciate ligament 
reconstruction in December 1999, and he underwent revision of 
the anterior cruciate ligament with bone-tendon-bone 
allograft in October 2000.  

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  A 20 percent 
rating is prescribed for moderate recurrent subluxation or 
lateral instability.  Id.  A 30 percent rating is prescribed 
for severe recurrent subluxation or lateral instability.  Id.  

The medical evidence shows that the veteran's left knee 
disability is primarily manifested by objective evidence of 
recurrent laxity and instability and subjective complaints of 
weakness and constant pain that worsens with prolonged use of 
the knee.  The VA examination findings and the private 
medical findings demonstrated on examination were relatively 
mild.  There was no tenderness or effusion associated with 
the left knee at the June 2001 VA examination, with no change 
at the July 2002 VA examination.  There was no effusion of 
the knee but "mild" tenderness was associated with the 
veteran's left knee at the July 2003 examination.  At all 
three examinations, 'range of motion' testing ranged from a 
slight loss of flexion motion to full range of motion.  The 
Board notes that normal range of motion is 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  The July 2003 private physician 
described the residual instability associated with the 
veteran's left knee as "slight."  Thus, the medical 
findings support that the residual functional impairment 
associated with the veteran's knee is slight. 

The Board acknowledges that service medical records show that 
the veteran sustained a significant left knee injury during 
service as he underwent two surgeries-a ligament 
reconstruction and a revision.  According to the VA examiner 
who conducted both the June 2001 and July 2002 VA 
examinations, a third surgery is strongly recommended.  The 
VA examiner's recommendation tends to support that the 
residual functional impairment associated with the veteran's 
knee is more moderate in severity than the mild or slight 
positive findings demonstrated at each examination.  The 
Board, however, does not go so far as to find that the 
medical evidence of record supports a finding that the 
veteran suffers from severe residual functional impairment of 
the left knee.  The VA examiner opined that during flare-ups, 
the effusion "could be markedly" increased and the range of 
knee motion "could be markedly" decreased.  Also, at both 
examinations, only a slight loss of flexion motion was 
demonstrated on range of motion testing.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The fact remains that the medical evidence shows 
that the degree of the veteran's left knee disability ranges 
from slight to moderate, and the currently assigned higher 
evaluation of 20 percent under Diagnostic Code 5257 is 
appropriate.  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to a compensable rating 
under any of them.  

As previously discussed, the physical examinations revealed 
that 'range of motion' testing ranged from 0 to 130 degrees 
to full range of motion (0 to 140 degrees).  The veteran is 
not entitled to a rating in excess of 20 percent under 
Diagnostic Codes 5260 and 5261 as limitation of flexion to 15 
degrees or less or limitation of extension to 20 degrees or 
more is not shown by the medical evidence.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2003).  The Board notes 
that in making its determination, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, which address such factors as additional 
functional loss due to pain, weakness, excess fatigability, 
etc., were considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The VA examiner and the private physician did not 
note any pain was demonstrated on 'range of motion' testing.  

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's service-
connected disability is not manifested by ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003); see 
also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the left knee.  In 
regard to Diagnostic Code 5262, the medical evidence shows 
that there is no malunion of the tibia and fibula 
attributable to the left knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).  

The June 2001 x-ray shows that there are no arthritic 
findings associated with the left knee.  Thus, the Board need 
not consider whether a separate rating for x-ray findings of 
arthritis is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2003); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

As no residuals are associated with the veteran's well-healed 
surgical scar, the veteran is also not entitled to a separate 
compensable rating under the old and amended schedules for 
evaluating skin disorders.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2003). 

Therefore, the Board finds that the veteran's service-
connected left knee anterior cruciate ligament deficiency, 
status post reconstruction more closely approximates the 
criteria for the currently assigned 20 percent rating under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).  

The Board finds that the veteran's service-connected left 
knee anterior cruciate ligament deficiency, status post 
reconstruction has not been shown to be manifested by greater 
than the criteria associated with the rating assigned under 
Diagnostic Code 5257 during any portion of the appeal period.  
Accordingly, a staged rating is not in order and the assigned 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet App 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left knee anterior 
cruciate ligament deficiency, status post reconstruction 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
on account of the left knee disability.  The veteran 
reportedly works as a security agent, according to the July 
2002 VA examination report.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, to the extent 
that the veteran's service-connected left knee disability 
interferes with his employability, the currently assigned 20 
percent rating adequately contemplates such interference, and 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  The evidence shows that 
the veteran's service-connected disability interferes with 
his daily life activities and recreational activities; 
however, there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his service-connected left knee disability.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A rating in excess of 20 percent for service-connected left 
knee anterior cruciate ligament deficiency, status post 
reconstruction is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



